UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1592



In Re: RICKIE EDWARD WILKINSON; In Re: DAWN
SWINK WILKINSON,

                                                       Petitioners.



                  On Petition for Writ of Mandamus.
             (CA-98-83-1-M, CA-98-83-2-M, CA-98-83-3-M)


Submitted:   July 2, 1998                  Decided:   July 21, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Rickie Edward Wilkinson, Dawn Swink Wilkinson, Petitioners Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Petitioners have filed a petition for writ of prohibition and

mandamus seeking an order directing authorities to return materials

they seized during an allegedly illegal search. A writ of prohi-

bition is a drastic remedy which should be granted only when the

petitioner’s right to the requested relief is undisputable. In re

Vargas, 723 F.2d 1461, 1468 (10th Cir. 1983); In re Missouri, 664

F.2d 178, 180 (8th Cir. 1981). A writ of prohibition should be

granted only when the petitioner has no other adequate means of

relief, In re Banker’s Trust Co., 775 F.2d 545, 547 (3d Cir. 1985),

and may not be used as a substitute for the normal appellate proc-

ess. In re Missouri, 664 F.2d at 180. Petitioners have failed to

establish their right to such relief.

     Similarly, mandamus is a drastic remedy to be used only in

extraordinary circumstances. Kerr v. United States Dist. Court, 426

U.S. 394, 402 (1976). Mandamus relief is only available when there

are no other means by which the relief sought could be granted, In

re Beard, 811 F.2d 818, 826 (4th Cir. 1987), and may not be used as

a substitute for appeal. In re United Steelworkers, 595 F.2d 958,

960 (4th Cir. 1979). The party seeking mandamus relief carries the

heavy burden of showing that he has “no other adequate means to

attain the relief he deserves” and that his right to such relief is

“clear and indisputable.” Allied Chem. Corp. v. Daiflon, Inc., 449

U.S. 33, 35 (1980). Petitioners have not made such a showing.


                                2
Accordingly, we deny their petitions for a writ of prohibition and

a writ of mandamus. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                  PETITION DENIED




                                3